ON SUPERVISORY WRITS TO THE 12™ JUDICIAL DISTRICT COURT, PARISH OF AVOYELLES 11 Writ denied. CLARK, J., would grant. CRICHTON, J., would grant and assigns reasons.' CRICHTON, J., would grant and assigns reasons lil disagree with the majority's decision to deny this writ application, as I find the application of La. R.S. 32:145 under circumstances such as these to be an important issue this Court has not recently addressed. In my view, I do not find the statute was intended to create a duty to protect third persons from the negligence of unauthorized users of a.vehicle. As such, I would grant and docket this matter to examine this issue more closely.